 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                          Case No. 2:17-cr-143-APG

 4                      Plaintiff,
                                                      ORDER FOR            GOVERNMENT’S
          v.                                          RESPONSE
 5
     MARIA JESUS LUCIANO,
 6                                                          (ECF No. 64)
                        Defendant.
 7

 8

 9        The Government shall file a response to defendant Maria Luciano’s motion for a

10 reduction in her sentence (ECF No. 64) by January 2, 2020.

11        Dated: December 17, 2019.
                                                      ________________________________
12                                                    ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
